In this case we find no reversible error revealed by the record to have occurred during the progress of the trial of the cause, but the record discloses that there was no adjudication of defendant's guilt. Therefore, there was no judgment of conviction upon which to base a sentence of imprisonment or otherwise. Aside from this, we deem the language used in imposing the sentence inadequate. See Harris v. State, 75 Fla. 527, 78 So. R. 526; Timmons v. State, filed January 18, 1929, reported 119 So. R. 363; Mathis et al., v. State 67 Fla. 277, 64 So. R. 944.
Reversed and remanded for a proper judgment.
TERRELL, C. J., AND WHITEIELD AND BUFORD, J. J., AND LONG, Circuit Judge, concur.